UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53



         United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                    March 31, 2006

                                         Before

                           Hon. WILLIAM J. BAUER, Circuit Judge

                           Hon. KENNETH F. RIPPLE, Circuit Judge

                           Hon. DIANE P. WOOD, Circuit Judge


No. 04-1324

UNITED STATES OF AMERICA,                         Appeal from the United States District
              Plaintiff-Appellee,                 Court for the Northern District
                                                  of Indiana, Hammond Division
              v.
                                                  No. 00 CR 171(1)
JASON BEST, a/k/a JBOO,
             Defendant-Appellant.                 Rudy Lozano, Judge.




                                       ORDER

       Jason Best was convicted by a jury of one count of conspiracy to distribute more
than 50 grams of crack cocaine in violation of 21 U.S.C. § 846, two counts of possession
with intent to distribute crack cocaine in violation of 21 U.S.C. § 841(a)(1), and two
counts of maintaining a place for distribution of crack cocaine in violation of 21 U.S.C.
§ 856(a)(1). Relying on the Sentencing Guidelines, the district court sentenced Best to
life imprisonment. In United States v. Best, 426 F.3d 937 (7th Cir. 2005), we ordered
a limited remand of Best’s sentence in accordance with United States v. Booker, 125 S.
Ct. 738 (2005), and United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), so that the
district court could determine whether it believed the sentence remains appropriate
now that Booker has relegated the Sentencing Guidelines to advisory status. In all
other respects, we affirmed the judgment of the district court.
No. 04-1324                                                                      Page 2


       The district court has replied that, now knowing that the Guidelines are not
mandatory, it would reimpose the same sentence. Referencing the factors enumerated
in 18 U.S.C. § 3553(a) , the court stated that “[t]he complexity of Best’s distribution
system, the extended period of time in which he distributed crack, and the very, very
significant quantities of crack cocaine Best supplied to his co-conspirators for sale in
Gary, Indiana, all contribute to the extremely serious nature of Best’s offenses.”
(Internal quotation marks and brackets omitted). The court also noted that Best
possessed weapons in furtherance of his distribution scheme, that Best lacked remorse
and refused to accept responsibility for his actions, and that Best is a repeat offender
who “embodies the definition of a recidivist.”

        In Paladino, we held that if a district court responds to a limited remand with
a statement that it would reimpose the same sentence, “we will affirm the original
sentence against a plain-error challenge provided that the sentence is reasonable, the
standard of appellate review prescribed by Booker, 125 S.Ct. at 765.” 401 F.3d at 484.
In United States v. Mykytiuk, 415 F.3d 606 (7th Cir. 2005), we held that “any sentence
that is properly calculated under the Guidelines is entitled to a rebuttable presumption
of reasonableness.” Id. at 608.

       We invited both parties to file any arguments concerning the reasonableness of
Best’s sentence. The government filed a statement urging us to find the sentence
reasonable and affirm; Best did not respond. Best has therefore failed to rebut the
presumption of the reasonableness of his sentence. Our independent review does not
suggest that the sentence is unreasonable.

      We therefore AFFIRM the sentence issued by the district court.